 



Exhibit 10.3
GUARANTY
          THIS GUARANTY is made on the 27th day of July, 2006, by Rainier Home
Health Care Pharmacy, Inc., a Washington corporation (“Rainier”), Precision
Healthcare, Inc., a Tennessee corporation (“Precision”), Long Term Rx, Inc., an
Indiana corporation (“Long Term Rx”), Home Med Channel, Inc., an Indiana
corporation (“Home Med”), Holland Compounding Pharmacy, Inc., a Washington
corporation (“Holland CP”), and Holland Drug Store, Inc. a Washington
corporation (“Holland”, and collectively with Rainier, Precision, Long Term Rx,
Home Med, and Holland CP, “Guarantors”), in favor of Michael G. Browning
(“Lender”).
RECITALS
          A. Guarantors are indirect subsidiaries of Standard Management
Corporation, an Indiana corporation (“Borrower”).
          B. Borrower intends to obtain from Lender a bridge loan to be
evidenced by a Secured Promissory Note of even date herewith, in the original
principal amount of $2,837,087.67 (such promissory note, as amended, modified,
renewed, or extended from time to time, the “Note”).
          C. Lender has advised Borrower and Guarantors that Lender will not
extend the bridge loan unless all of Borrower’s obligations under the Note and
the Fee Letter are guaranteed by Guarantors.
          D. Guarantors are willing and have agreed to guarantee all such
obligations of Borrower, as hereinafter provided.
AGREEMENT
          NOW, THEREFORE, in consideration of and as an inducement to Lender to
extend credit to Borrower upon the terms and conditions set forth in the Note,
and in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged,
Guarantors agree as follows:
          1. The Guaranty. Guarantors, jointly and severally, unconditionally
and irrevocably guarantee: (a) the due and punctual payment in full by Borrower
when due of the indebtedness of Borrower to Lender evidenced by or arising under
the Note and under the Fee Letter dated July 26, 2006, by Borrower to Lender
(the “Fee Letter”), and all extensions, renewals, and modifications thereof, and
(b) the due and punctual performance and observance by Borrower of all of the
other terms, covenants, representations, warranties, and conditions agreed to by
Borrower in the Note and the Fee Letter.
          2. Certain Lender Discretions. Guarantors expressly agree that Lender
may, in Lender’s sole and absolute discretion, without notice to or further
assent of Guarantors, and without in any way releasing, affecting or impairing
the obligations and liabilities of any Guarantor hereunder: (a) waive compliance
with, or default under, or grant any other indulgences with respect to, the Note
or the Loan Documents (as defined in the Note), (b) agree to modify, amend, or
change any provisions of the Note or the Loan Documents, (c) grant extensions or
renewals of or with respect to the obligations and covenants of Borrower and
Guarantors under the Note or the Loan Documents (and/or effect any release,
compromise or settlement in connection therewith), and (d) deal in all respects
with Borrower, each Guarantor, and all collateral for the obligations of
Borrower and each Guarantor, as if this Guaranty were not in effect.

1



--------------------------------------------------------------------------------



 



          3. Nature of Guaranty. The liability of Guarantors under this Guaranty
shall be primary, direct and immediate and not conditional or contingent upon
pursuit by Lender of any remedies it may have against Borrower or any Guarantor
with respect to the Note or any of the Loan Documents. No exercise or
non-exercise by Lender of any right given to it hereunder or under the Note or
any Loan Document shall affect any of Guarantors’ obligations hereunder or give
Guarantors any recourse against Lender. Without limiting the generality of the
foregoing, Lender shall not be required to make any demand on Borrower, or
otherwise pursue or exhaust its remedies against Borrower or any collateral
security for the obligations of Borrower or any Guarantor before, simultaneously
with or after, enforcing its rights and remedies hereunder against Guarantors.
Any one or more successive and/or concurrent actions may be brought hereon
against Guarantors either in the same action, if any, brought against Borrower,
or in separate actions, as often as Lender, in his sole discretion, may deem
advisable. The obligations of Guarantors under this Guaranty shall be
unconditional irrespective of failure of genuineness, validity, regularity or
enforceability of the Note resulting from action or inaction on the part of
Borrower or any other circumstances which might otherwise constitute a legal or
equitable discharge of a surety or a guarantor. Guarantors hereby expressly
waive acceptance hereof, and any notice or demand to which they would otherwise
be entitled hereunder solely by reason of the fact that its position is one of
suretyship, including without limitation notice of non-performance of Borrower
under the Note or of any Guarantor under any Loan Documents and presentment for
payment, protest, or notice of protest for any obligation created under the
Note.
          4. Certain Rights of Lender. All rights and remedies afforded to
Lender by reason of this Guaranty, or by law, are separate and cumulative and
the exercise of one shall not in any way limit or prejudice the exercise of any
other such rights or remedies. No delay or omission by Lender in exercising any
such right or remedy shall operate as a waiver thereof. No waiver of any rights
and remedies hereunder shall be deemed made by Lender unless in writing and duly
executed. No modification or amendment hereof shall be deemed made except in
writing duly executed by Lender and Guarantors. Any such written waiver shall
apply only to the particular instance specified therein and shall not impair the
further exercise of such right or remedy or of any other right or remedy of
Lender, and no single or partial exercise of any right or remedy hereunder shall
preclude further exercise of any other right or remedy.
          5. No Impairment. The obligation of Guarantors to make payment for or
perform the obligations of Borrower in accordance with the terms of this
Guaranty shall not be impaired, modified, changed, released or limited in any
manner whatsoever by any impairment, modification, change, release or limitation
of the liability of Borrower or its estate in bankruptcy or reorganization
resulting from the operation of any present or future provision of the United
States Bankruptcy Code or other similar laws or statutes affecting the
enforcement of creditors’ rights.
          6. General Provisions. This Guaranty shall be governed by and
construed in accordance with the laws of the State of Indiana, without regard to
such jurisdiction’s conflict of laws principles. In case any one or more of the
provisions contained herein shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Guaranty, but
this Guaranty shall be construed as if such invalid, illegal or unenforceable
provision or provisions had never been contained herein. Titles and headings to
articles and sections herein are inserted for convenience of reference only and
are not intended to be a part of or to affect the meaning or interpretation of
this Guaranty. Lender shall be entitled, in addition to such other relief as it
may be entitled, to collect from Guarantors, or any of them, all of Lender’s
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees and costs) incurred in enforcing the terms of this Guaranty.

2



--------------------------------------------------------------------------------



 



          7. Covenant of Guarantors. Each Guarantor agrees that it will not
declare or pay any dividend or distribution on its capital stock, or redeem,
repurchase, or otherwise acquire or retire any of its capital stock without the
prior written consent of Lender.
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Guarantors have caused this Guaranty to be
executed as of the day and year first above written.

            Rainier Home Health Care
Pharmacy, Inc.
      By:   /s/ Michael B. Berry       Printed: Michael B. Berry     
Title:  Treasurer        Precision Healthcare, Inc.
      By:   /s/ Michael B. Berry       Printed: Michael B. Berry     
Title:  Treasurer       
Long Term Rx, Inc.
      By:   /s/ Michael B. Berry       Printed: Michael B. Berry     
Title:  Treasurer        Home Med Channel, Inc.
      By:   /s/ Michael B. Berry       Printed: Michael B. Berry     
Title:  Treasurer        Holland Compounding Pharmacy, Inc.
      By:   /s/ Michael B. Berry       Printed: Michael B. Berry      
Title:  Treasurer        Holland Drug Store, Inc.
      By:   /s/ Michael B. Berry       Printed: Michael B. Berry     
Title:  Treasurer   

4